Exhibit 99.1 FORD CREDIT EARNS $1.8 BILLION NET INCOME IN 2011* DEARBORN, Mich., January 27, 2012 – Ford Motor Credit Company reported net income of $1.8billion in 2011, compared with $2 billion a year earlier.On a pre-tax basis, Ford Credit earned $2.4billion in 2011, compared with $3.1 billion in the previous year.The decrease in pre-tax earnings is more than explained by fewer leases being terminated and the related vehicles sold at a gain, and lower credit loss reserve reductions. In the fourth quarter of 2011, Ford Credit’s net income was $611 million, an increase of $244 million from a year earlier.The increase is more than explained by a favorable, one-time, non-cash item recorded in the quarter related to Ford Credit’s net deferred tax liability.On a pre-tax basis, Ford Credit earned $506million in the fourth quarter of 2011, compared with $572 million in the previous year.The decrease in pre-tax earnings is more than explained byfewer leases being terminated and the related vehicles sold at a gain. “Our results in 2011 were strong and, as planned, we provided substantial distributions to Ford,” Ford Credit Chairman and CEO Mike Bannister said. “We remain committed to Ford’s growth plans through support of the company, our dealers and customers.” On December 31, 2011, Ford Credit’s net receivables totaled $83billion, compared with $81billion at year-end 2010.Managed receivables were $85billion on December31, 2011, up from $83billion on December31,2010. On December 31,2011, managed leverage was 8.3 to 1, up from 6.7 to 1 at December 31, 2010.Ford Credit distributed $300million to its parent in the fourth quarter for a total of $3 billion of distributions in 2011. For full-year 2012, Ford Credit expects to be solidly profitable but at a lower level than 2011.In addition, Ford Credit expects to pay distributions of between $500 million and $1 billion to its parent in 2012.At year-end 2012, managed receivables are anticipated to be in the range of $85billion to $95billion. # # # About Ford Motor Credit Company Ford Motor Credit Company LLC has provided dealer and customer financing to support the sale of Ford Motor Company products since 1959. Ford Credit is an indirect, wholly owned subsidiary of Ford. For more information, visit www.fordcredit.com. Contacts: Margaret Mellott Shawn Ryan Ford Credit Ford Fixed Income Communications
